UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under §240.14a-12 Advanced Photonix, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: i NOTICE OF 2 To Be Held August 23, 2013 To the Stockholders of Advanced Photonix, Inc.: We are pleased to invite you to attend the 2013 Annual Meeting of Stockholders (the Annual Meeting) of Advanced Photonix, Inc., which will be held at our principal office at 2925 Boardwalk, Ann Arbor, Michigan 48104, at 10:00a.m., Eastern Time, on August 23, 2013. We are holding this meeting to: Elect the six directors nominated by the Board of Directors to hold office until the next Annual Meeting or until their respective successors are duly elected and qualified (Proposal 1); Conduct an advisory vote on the compensation of the Company’s Named Executive Officers (Proposal 2 or the Say-on-Pay Proposal); Conduct an advisory vote on the frequency of future advisory votes on the compensation of the Company’s Named Executive Officers (Proposal 3 or the Say-When-on-Pay Proposal); Adopt the Company’s 2013 Equity Incentive Plan (Proposal 4 or the Equity Plan Proposal); Ratify the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2014 (Proposal 5); Consider and act upon a stockholder proposal to amend our By-laws to allow stockholders to nominate director candidates for inclusion in our proxy materials, if properly presented at the Annual Meeting (Proposal 6 or the Proxy Access Proposal); and Consider and act upon such other matters as may properly be brought before the meeting or any postponements or adjournments thereof by or at the direction of the Board. The Board of Directors has fixed the close of business on July 2, 2013 as the record date for the Annual Meeting.Only stockholders who owned our Class A Common Stock at the close of business on July 2, 2013 will be entitled to notice of, and to vote at, the Annual Meeting or any adjournments thereof. Shares of our Class A Common Stock can be voted at the Annual Meeting only if the holder is present in person or represented by proxy. The Board of Directors is soliciting the accompanying proxy to vote at the Annual Meeting.This year we are again taking advantage of the Securities and Exchange Commission’s (SEC) “notice and access” rules that allow issuers to furnish proxy materials to stockholders via the Internet. This reduces the amount of paper necessary to produce these materials, as well as the costs associated with mailing these materials to all stockholders. In accordance with the SEC’s “notice and access” rules, we sent Notices of Internet Availability of Proxy Materials (the Notice) to holders of our Class A Common Stock on or about July[], 2013. The Notice describes how you can access our proxy materials, including this Proxy Statement, beginning on July [], 2013. Your vote is important. Whether or not you plan to attend the Annual Meeting, we hope you will vote as soon as possible. You may vote over the internet or, if you requested to receive printed proxy materials, by mailing a proxy or voting instruction card. Please review the instructions on each of your voting options described in this Proxy Statement, as well as in the Notice you received in the mail. Thank you for your ongoing support and continued interest in Advanced Photonix, Inc.We look forward to seeing you at our Annual Meeting. By Order of the Board of Directors, July [], 2013 ROBIN F. RISSER Secretary ii TABLE OF CONTENTS Page NOTICE OF 2 ii INFORMATION ABOUT THE MEETING 1 SECURITY OWNERSHIP OF PRINCIPAL STOCKHOLDERS AND MANAGEMENT 7 Section 16(a) Beneficial Ownership Reporting Compliance 7 PROPOSAL 1 ELECTION OF DIRECTORS 8 Biographical Information for Nominees 8 CORPORATE GOVERNANCE 10 Code of Ethical Conduct 10 BOARD MEETINGS AND COMMITTEES 10 Board Meetings, Annual Meeting and Attendance of Directors 10 Board Leadership Structure 10 Director Independence 10 Executive Sessions 10 Communications with Directors 10 Committees of the Board 11 Nomination Procedures 11 The Board's Role in Risk Oversight 12 Named Executive Officers of API 12 EXECUTIVE COMPENSATION DISCUSSION AND ANALYSIS 13 Introduction 13 Objectives of the Compensation Program 13 What the Compensation Program is Designed to Reward 13 Principles and Methodologies for Setting Compensation 13 Elements of Executive Compensation; How the Compensation Committee Chose Amounts 14 Employment Agreements, Post-Termination Benefits and Change in Control Arrangements. 16 Certain Tax and Accounting Considerations: Deductibility of Executive Compensation 16 TABULAR COMPENSATION DISCLOSURE 19 SUMMARY COMPENSATION TABLE 20 GRANTS OF PLAN-BASED AWARDS 20 OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END TABLE 22 OPTION EXERCISES AND STOCK VESTED 22 EMPLOYMENT AGREEMENTS, POST-TERMINATION BENEFITS AND CHANGE IN CONTROL ARRANGEMENTS 23 DIRECTOR COMPENSATION 24 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 25 PROPOSAL 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION (SAY-ON-PAY VOTE) 26 PROPOSAL 3 ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS (SAY-WHEN-ON-PAY VOTE) 27 PROPOSAL 4 ADOPTION OF THE 2 28 PROPOSAL 5 RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 34 PROPOSAL 6 STOCKHOLDER PROPOSAL TO AMEND THE COMPANY'S BY-LAWS TO INCLUDE A STOCKHOLDER PROXY ACCESS PROVISION 36 MISCELLANEOUS 40 APPENDIX A 41 2925 Boardwalk Ann Arbor, MI 48104 PROXY STATEMENT FOR 2 As more fully described in the Notice of Internet Availability of Proxy Materials (the Notice), Advanced Photonix, Inc., a Delaware corporation (we, the Company or API), on behalf of its Board of Directors (the Board), has made its proxy materials available to you on the internet in connection with the Company’s 2013 Annual Meeting of Stockholders (the Annual Meeting) and for any postponements or adjournments thereof to be held at the Company’s principal office at 2925Boardwalk, Ann Arbor, Michigan 48104, at 10:00 a.m., Eastern time, on August 23, 2013. The Notice was mailed to all Company stockholders of record on or about July [], 2013, and our proxy materials were posted on the website referenced in the Notice and made available to stockholders on July [], 2013. If you received a Notice by mail and would like to receive a printed copy of our proxy materials, please follow the instructions included in the Notice. INFORMATION ABOUT THE MEETING Q: Why did I receive a notice in the mail regarding the internet availability of proxy materials instead of a full set of proxy materials? A: In accordance with rules adopted by the Securities and Exchange Commission (SEC), we may furnish proxy materials, including this Proxy Statement and our 2013 Annual Report to Stockholders, to our stockholders by providing access to such documents on the internet instead of mailing printed copies. Most stockholders will not receive printed copies of the proxy materials unless they request them. Instead, the Notice, which was mailed to most of our stockholders, will instruct you as to how you may access and review all of the proxy materials on the internet. The Notice also instructs you as to how you may submit your proxy on the internet. If you would like to receive a paper or email copy of our proxy materials, you should follow the instructions for requesting such materials in the Notice. Q: Why am I receiving these materials? A: Our Board has made these materials available to you on the internet, or, upon your request, has delivered printed proxy materials to you, because the Board is soliciting your proxy to vote at the Annual Meeting and at any postponements or adjournments of the Annual Meeting.This Proxy Statement summarizes information that is intended to assist you in making an informed vote on the proposals described in this Proxy Statement. Q: Who can vote at the Annual Meeting? A: Only stockholders of record as of the close of business on July 2, 2013 (the Record Date) are entitled to vote at the Annual Meeting.On that date, there were [] shares of our Class A Common Stock, par value $0.001 (Common Stock) outstanding and entitled to vote. Q: What do I need for admission to the Annual Meeting? A: Attendance at the Annual Meeting or any adjournment or postponement thereof will be limited to record and beneficial stockholders as of the Record Date, individuals holding a valid proxy from a record holder, and other persons authorized by the Company.If you are a stockholder of record, your name will be verified against the list of stockholders of record prior to your admittance to the Annual Meeting or any adjournment or postponement thereof.You should be prepared to present photo identification for admission.If you hold your shares of Common Stock in street name, you will need to provide proof of beneficial ownership on the Record Date, such as a brokerage account statement showing that you owned our stock as of the Record Date, a copy of a voting instruction form provided by your bank, broker or other nominee, or other similar evidence of ownership as of the Record Date, as well as your photo identification, for admission.If you do not provide photo identification or comply with the other procedures described above upon request, you will not be admitted to the Annual Meeting or any adjournment or postponement thereof. For security reasons, you and your bags will be subject to search prior to your admittance to the Annual Meeting. 1 Q: How many shares of Common Stock must be present to conduct the Annual Meeting? A: We must have a “quorum” present in person or by proxy to hold the Annual Meeting.A quorum is a majority of the outstanding shares of Common Stock entitled to vote.Abstentions and broker non-votes (defined below) will be counted for the purpose of determining the existence of a quorum. Q: What matters are to be voted upon at the Annual Meeting? A: Six proposals are scheduled for a vote at the Annual Meeting: · Election of the six directors named in this Proxy Statement to serve until the next Annual Meeting of Stockholders (Proposal 1); · Approval, on an advisory basis, of the compensation of the Company’s Named Executive Officers (Proposal 2 or the Say-on-Pay Proposal); · Approval, on an advisory basis, of the frequency of future advisory votes on the compensation of the Company’s Named Executive Officers (Proposal 3 or the Say-When-on-Pay Proposal); · Adoption of the Company’s 2013 Equity Incentive Plan (Proposal 4 or the Equity Plan Proposal); · Ratification of the appointment of BDO USA, LLP (BDO) as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2014 (Proposal 5); and · If properly presented at the Annual Meeting, a stockholder proposal to amend our By-laws to allow stockholders to nominate director candidates for inclusion in our proxy materials as further described in “Proposal 6” (Proposal 6 or the Proxy Access Proposal). As of the date of this Proxy Statement, our Board does not know of any other business to be presented at the Annual Meeting. If you grant a proxy, the persons named as proxy holders, Richard D. Kurtz and Jeff Anderson, or any of them, will have the discretion to vote your shares on any additional matters properly presented for a vote at the Annual Meeting. Q: What is the difference between holding shares of Common Stock as a stockholder of record and as a beneficial owner? A: If your shares of Common Stock are registered in your name with our transfer agent, Continental Stock Transfer & Trust Company, you are the “stockholder of record” of those shares of Common Stock and the Notice has been provided directly to you by API.In contrast, if you purchased your shares of Common Stock through a bank, brokerage or other financial intermediary, the bank, brokerage or other financial intermediary will be the “stockholder of record” of those shares of Common Stock.Generally, when this occurs, the bank, brokerage or other financial intermediary will automatically put your shares of Common Stock into “street name”, which means that the bank, brokerage or other financial intermediary will hold your shares of Common Stock in its name or another nominee’s name and not in your name, but will keep records showing you as the real or “beneficial owner”.If you hold shares of Common Stock beneficially in street name, the Notice has been forwarded to you by your bank, broker or other holder of record. Q: How do I vote if my bank or broker holds my shares in “street name”? A: If you hold shares of Common Stock beneficially in street name, you must vote by giving instructions to your bank, broker or nominee. You should follow the voting instructions that you receive from them. The availability of telephone and internet voting will depend on the bank’s, broker’s or other financial intermediary’s voting process. You may also vote in person at the meeting if you obtain a legal proxy from the bank, brokerage or other financial intermediary that holds your shares giving you the right to vote the shares. Q: How does the Board recommend that I vote? A:The Board recommends that you vote: 1. FOR the election of each of the director nominees named in this Proxy Statement; 2 2. FOR the Say-on-Pay Proposal; 3. FOR the proposal to approve, on an advisory basis, future advisory votes on the compensation of the Company’s Named Executive Officers on an annual basis at each year’s Annual Meeting of Stockholders; 4. FOR the Equity Plan Proposal; 5. FOR the proposal to ratify the selection of BDO as our independent registered public accounting firm for the fiscal year ending March 31, 2014; and 6. AGAINST the Proxy Access Proposal. Q: How do I vote before the Annual Meeting? A: Whether you hold shares of Common Stock directly as the stockholder of record or beneficially in street name, you may direct how your shares are voted before the Annual Meeting. If you are a stockholder of record, you may vote by proxy. If you are a stockholder of record, you may vote by proxy. You can vote by proxy over the internet by following the instructions provided in the Notice, or, if you requested to receive printed proxy materials, you can also vote by mail or telephone pursuant to instructions provided on the proxy card.If you hold shares beneficially in street name, you may also vote by proxy over the internet by following the instructions provided in the Notice, or, if you requested to receive printed proxy materials, you can also vote by telephone or mail by following the voting instruction form provided to you by your broker, bank, trustee, or nominee. With respect to the election of directors, you may vote “FOR” all the nominees to the Board, you may withhold authority to vote for any nominee(s) you specify or you may withhold authority to vote for all the nominees as a group.With respect to the Say-When-on-Pay Proposal, you may vote “1 YEAR,” “TWO YEARS” or “THREE YEARS,” or abstain from voting.With respect to the Say-on-Pay Proposal, the Equity Plan Proposal, the ratification of the selection of BDO as our independent registered public accounting firm for the fiscal year ending March 31, 2014, and the Proxy Access Proposal, you may vote “FOR” or “AGAINST,” or abstain from voting. Whether you hold shares of Common Stock directly as the stockholder of record or beneficially in street name, you may direct how your shares are to be voted before the Annual Meeting. Q: May I vote at the Annual Meeting? A: Shares of Common Stock held in your name as the stockholder of record may be voted by you in person at the Annual Meeting.Shares of Common Stock held beneficially in street name may be voted by you in person at the Annual Meeting only if you obtain a legal proxy from the bank, brokerage or other financial intermediary that holds your shares giving you the right to vote the shares. Even if you plan to attend the Annual Meeting in person, we recommend that you also submit your proxy or voting instructions as described above so that your vote will be counted if you later decide not to attend the Annual Meeting in person. Q: I share an address with another stockholder and we received only one paper copy of the proxy materials. How may I obtain an additional copy of the proxy materials? A: We have adopted a procedure called “householding,” which the SEC has approved. Under this procedure, we deliver a single copy of the Notice and, if applicable, the proxy materials to multiple stockholders who share the same address unless we received contrary instructions from one or more of the stockholders. This procedure reduces our printing costs, mailing costs, and fees. Stockholders who participate in householding will continue to be able to access and receive separate proxy cards. Upon written request, we will deliver promptly a separate copy of the Notice and, if applicable, the proxy materials to any stockholder at a shared address to which we delivered a single copy of any of these documents. To receive a separate copy of the Notice and, if applicable, the proxy materials, at no cost to you, you may contact us by calling the corporate Secretary at (734) 864-5600 or by writing to the Company at: Advanced Photonix, Inc., Attention: Corporate Secretary, 2925 Boardwalk, Ann Arbor, Michigan 48104. Q: How many votes do I have? A: Each share of Common Stock that you own as of the Record Date entitles you to one vote on each matter voted upon at the Annual Meeting.As of the Record Date, there were [] shares of our Common Stock outstanding and entitled to vote. The Company’s By-Laws do not permit cumulative voting in any case. 3 Q: May I change my vote? A: Yes, you may change your vote at any time prior to the taking of the vote at the Annual Meeting. If you are the stockholder of record, you may change your vote by (1) granting a valid proxy bearing a later date (which automatically revokes the earlier proxy) using any of the methods described above (and until the applicable deadline for each method), (2) providing a written notice of revocation to the Company’s Corporate Secretary at Advanced Photonix, Inc. Attention: Corporate Secretary, 2925 Boardwalk, Ann Arbor, Michigan 48104, prior to your shares of Common Stock being voted, or (3) attending the Annual Meeting and voting in person. Attendance at the meeting will not cause your previously granted proxy to be revoked unless you specifically so request or vote in person at the Annual Meeting. For shares of Common Stock that you hold beneficially in street name, you may change your vote by submitting new voting instructions to your bank, broker or nominee following the instructions they provided, or, if you have obtained a legal proxy from your bank, broker or nominee giving you the right to vote your shares of Common Stock, by attending the Annual Meeting and voting in person. Q: Will my shares of Common Stock be voted if I don’t provide instructions to my bank or broker? A: If you are the beneficial owner of shares of Common Stock held in “street name” by a bank or broker, you must instruct your bank or broker how to vote your shares of Common Stock.If you do not provide voting instructions at least ten days prior to the Annual Meeting date, your bank or broker will be entitled to vote the shares of Common Stock with respect to “discretionary” items but will not be permitted to vote the shares of Common Stock with respect to “non-discretionary” items (we refer to the latter case as a broker non-vote).In the case of a broker non-vote, your bank or broker can register your shares of Common Stock as being present at the Annual Meeting for purposes of determining the presence of a quorum, but will not be able to vote on those matters for which specific authorization is required under the rules of the NYSE MKT Stock Exchange (NYSE MKT). Under NYSE MKT rules, only the proposal to ratify the appointment of BDO as our independent registered public accounting firm for the fiscal year ending March 31, 2014is considered a discretionary item for which your bank or broker will have discretionary voting power if you do not give instructions with respect to this proposal at least ten days prior to the Annual Meeting date, while the proposal to elect directors, the Say-on-Pay Proposal, the Say-When-on-Pay Proposal, the Equity Plan Proposal, and the Proxy Access Proposal are non-discretionary matters for which specific instructions from beneficial owners are required.As a result, your bank or broker will not be allowed to vote with respect to the proposal to elect directors, the Say-on-Pay Proposal, the Say-When-on-Pay Proposal, the Equity Plan Proposal, or the Proxy Access Proposal if you do not provide your bank or broker with specific voting instructions on this proposal. Your vote is important and we strongly encourage you to vote your shares by following the instructions provided on the Notice or, if you if you requested to receive printed proxy materials, the instructions provided on the proxy card if you are a stockholder of record, or the voting instruction form provided to you by your broker, bank, trustee, or nominee if you hold shares beneficially in street name. Q: What vote is required to elect Directors? A: As provided by the Company’s By-Laws, the directors will be elected by the vote of a plurality of the votes cast.As only a plurality of votes cast is required for the election of directors, abstentions and broker non-votes will have no effect on the outcome of the election. Q: What vote is required to approve the Say-on-Pay Proposal? A: This matter is being submitted to enable stockholders to approve, on an advisory basis, the compensation of the Company’s Named Executive Officers.In order to be approved on an advisory basis, this proposal must receive the “FOR” vote of a majority of the shares present in person or by proxy and entitled to vote on the matter.Abstentions will have the same effect as a vote against the proposal. Broker non-votes will have no effect on the proposal as brokers are not entitled to vote on such proposals in the absence of instructions from the beneficial owner. 4 Q: What vote is required to determine the frequency with which a Say-on-Pay Proposal will be included in our proxy materials pursuant to the Say-When-on-Pay Proposal? A: This matter is being submitted to enable stockholders to express a preference as to whether future advisory votes on executive compensation should be held every year, every two years or every three years.Abstentions and broker non-votes will not be counted as expressing any preference.If none of the frequency alternatives (one year, two years or three years) receives a majority vote, we will consider the frequency that receives the highest number of votes by stockholders to be the frequency that has been selected by stockholders.However, because this vote is advisory and not binding on us or our Board in any way, our Board may decide that it is in our and our stockholders’ best interests to hold an advisory vote on executive compensation more or less frequently than the alternative selected by our stockholders. Q: What vote is required to approve the Equity Plan Proposal? A: For approval of this proposal, the proposal must receive the “FOR” vote of a majority of the shares present in person or by proxy and entitled to vote on the matter. Abstentions will have the same effect as a vote against the proposal. Broker non-votes will have no effect on the proposal as brokers are not entitled to vote on this proposal in the absence of voting instructions from the beneficial owner. Q: What vote is required to ratify the selection of BDO as API’s independent registered public accounting firm for the fiscal year ending March 31, 2014? A: For approval, this proposal must receive the “FOR” vote of a majority of the shares of Common Stock present in person or by proxy and entitled to vote on the matter. Abstentions will have the same effect as a vote against the proposal.Brokers generally have discretionary authority to vote on the ratification of the selection of our independent registered public accounting firm, thus we do not expect any broker non-votes on this proposal. Q: What vote is required to approve the Proxy Access Proposal? A: In order to be approved, the Proxy Access Proposal must receive the “FOR” vote of a majority of the shares of Common Stock outstanding (which constitutes the whole capital stock of the Company) entitled to vote at the 2013 Annual Meeting.Abstentions and broker non-votes will have the same effect as a vote against the proposal. Q: Who will count the votes? A: Votes will be counted by independent inspectors of election appointed for the Annual Meeting by the Chairman of the Annual Meeting. Q: Who pays for the solicitation of proxies? A: We will pay for the entire cost of soliciting proxies.We will also reimburse brokerage firms, banks and other agents for the cost of forwarding proxy materials to beneficial owners.In addition, our directors and employees may solicit proxies in person, by telephone, via the Internet or by other means of communication.Directors and employees will not be paid any additional compensation for soliciting proxies. Q: How can I find out the results of the voting at the Annual Meeting? A: We will announce preliminary results at the Annual Meeting.We will report final results in a filing with the SEC on Form 8-K. Q: May I propose actions for consideration at next year’s Annual Meeting of Stockholders or nominate individuals to serve as directors? A: Yes. The following requirements apply to stockholder proposals, including director nominations, for the 2014 Annual Meeting of Stockholders. Requirements for Stockholder Proposals to be Considered for Inclusion in Proxy Materials: Stockholders interested in submitting a proposal for inclusion in the proxy materials distributed by us for the 2014 Annual Meeting of Stockholders may do so by following the procedures prescribed in Rule 14a-8 of the Securities Exchange Act of 1934, as amended (the Exchange Act). To be eligible for inclusion, stockholder proposals must be received by us no later than March 14, 2014 and must comply with the Company’s By-Laws and regulations of the SEC under Rule 14a-8 of the Exchange Act regarding the inclusion of stockholder proposals in company-sponsored proxy materials.If we hold our 2014 Annual Meeting of Stockholders more than 30 days before or after August 23, 2014 (the one-year anniversary date of the 2013 Annual Meeting), we will disclose the new deadline by which stockholders proposals must be received under Item 5 of Part II of our earliest possible Quarterly Report on Form 10-Q or, if impracticable, by any means reasonably determined to inform stockholders. Proposals should be addressed to our principal executive offices: Advanced Photonix, Inc., Attention: Corporate Secretary, 2925 Boardwalk, Ann Arbor, Michigan 48104. 5 Requirements for Stockholder Proposals Not Intended for Inclusion in Proxy Materials and for Nomination of Director Candidates: Stockholders who wish to present a proposal, including the nomination of directors to the Board, at the 2014 Annual Meeting of Stockholders but who do not intend for such proposal to be included in the proxy materials distributed by us for such meeting, must deliver written notice of the nomination or proposal to the Corporate Secretary at the above address no earlier than May 25, 2014 and no later than June 24, 2014 (provided, however, that if the 2014 Annual Meeting of Stockholders is held earlier than July 24, 2014 or later than October 22, 2014, nominations and proposals must be received no later than the close of business on the tenth day following the day on which the notice or public announcement of the date of the 2014 Annual Meeting of Stockholders is first mailed or made, as applicable, whichever occurs first). The stockholder’s written notice must include certain information concerning the stockholder and each nominee and proposal, as specified in the Company’s By-laws, and must comply with the other requirements specified in the Company’s By-laws. For further information on how a stockholder may nominate a candidate to serve as a director, please see the disclosure appearing under the heading, “Nomination Procedures” on Page 11of this Proxy Statement. If a stockholder who has notified us of his or her intention to present a proposal at an annual meeting does not appear to present his or her proposal at such meeting, we are not required to present the proposal for a vote at such meeting. 6 SECURITY OWNERSHIP OF PRINCIPAL STOCKHOLDERS AND MANAGEMENT The following table sets forth, as of the Record Date, the number of shares of Common Stock owned beneficially by any persons we know to be beneficial owners of more than five percent (5%) of our outstanding shares of Common Stock, each of our directors, each of our executive officers named in the Summary Compensation Table below, and all of our directors and executive officers as a group: The percentage of ownership is calculated based upon [] shares of Common Stock issued and outstanding as of the Record Date. Name & Address of Beneficial Owner Number of Shares Owned Shares Underlying Options/Warrants(1) Percent of Class(2) Named Executive Officers and Directors Richard D. Kurtz []% Robin F. Risser []% Steven Williamson []% Jeff Anderson []% M. Scott Farese []% Stephen P. Soltwedel []% Lance Brewer []% Donald Pastor []% Directors & Executive Officers as a Group []% 1. Represents shares issuable pursuant to stock options and stock purchase warrants that are exercisable within 60 days of the Record Date. 2. Represents percentage of issued and outstanding shares of the Company’s Common Stock, assuming the beneficial owner (and no other beneficial owner) exercises all stock purchase warrants and stock options which are exercisable within 60days of the Record Date. 3. Represents shares underlying stock options. 4. Includes 221,929 shares underlying stock options and 89,064 shares underlying stock purchase warrants. 5. Includes 214,034 shares underlying stock options and 178,132 shares underlying stock purchase warrants. 6. Includes 140,283 shares of the Company’s Common Stock that are jointly held by Donald Pastor and his wife, Diane Pastor. 7. Includes 1,450,677 shares underlying stock options and 267,196 shares underlying stock purchase warrants. Section 16(a) Beneficial Ownership Reporting Compliance Federal securities laws require our executive officers and directors and persons owning more than 10% of our common stock to file certain reports on ownership and changes in ownership with the SEC. Based on a review of our records and other information, we believe that during fiscal year 2013, our executive officers and directors and all persons holding more than 10% of our common stock timely filed all required Section 16 reports, except for the following reports on Form 4 which were inadvertently filed late: (i) reports filed on June 18, 2012 by each of Jeff Anderson, Robin F. Risser and Steven Williamson covering the receipt of 25,000 options to purchase the Company’s Class A Common Stock, par value $0.001 (Common Stock) pursuant to grants made under the Company’s 2007 Equity Incentive Plan; and (ii) a report filed on June 18, 2012 by Richard D. Kurtz covering the receipt of 50,000 options to purchase Common Stock pursuant to a grant made under the Company’s 2007 Equity Incentive Plan. 7 PROPOSAL 1 ELECTION OF DIRECTORS Our entire Board is elected each year at the Annual Meeting of Stockholders.The Board is currently composed of six members.Each of the nominees listed below is an incumbent director whose nomination to serve for a one-year term was recommended by our Nominating and Governance Committee and approved by the Board.The six nominees include four independent directors as defined in the NYSE MKT rules and regulations. Each nominee elected as a director will continue in office until the next Annual Meeting of Stockholders or until his or her successor has been elected or appointed.Each person nominated below has consented to be named in this Proxy Statement and has agreed to serve if elected. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” EACH OF THE BOARD’S SIX NOMINEES FOR DIRECTOR. If you grant a proxy, the persons named as proxy holders, Richard D. Kurtz and Jeff Anderson, or any of them, intend to vote the proxy “FOR”the election of each of these nominees unless you indicate on the proxy a vote against or an abstention with respect to any of the nominees.If for some reason any director nominee is unable to serve, or for good cause will not serve if elected, the persons named as proxies may vote for a substitute nominee recommended by the Board, and unless you indicate otherwise on the proxy, the proxies will be voted in favor of the remaining nominees. If any substitute nominees are designated for election at the Annual Meeting, we will file an amended proxy statement that, as applicable, identifies the substitute nominees, discloses that such nominees have consented to being named in the revised proxy statement and to serve if elected, and includes certain biographical and other information about such nominees required by SEC rules. Biographical Information for Nominees The following persons are nominees for election as directors: Name Age Position or Principal Occupation Director Since Richard D. Kurtz 61 Chief Executive Officer (CEO), President and Director Robin F. Risser 62 Chief Operating Officer (COO), Secretary and Director Lance Brewer 54 Director M. Scott Farese 56 Director Donald Pastor 59 Chairman of the Board and Director Stephen P. Soltwedel 66 Director Set forth below is certain information relating to the directors of the Company. Richard D. Kurtz –CEO, President and Director Mr. Kurtz became a director of the Company in February 2000, was appointed CEO in February 2003, and also served as the Company’s Chairman of the Board from July 2000 through October 2012.Mr. Kurtz also serves as the President of Picometrix LLC (Picometrix), a wholly-owned subsidiary of the Company formerly known as Picometrix, Inc, and the President of Advanced Photonix Canada, Inc., a wholly-owned subsidiary of the Company established to acquire the non-automotive business assets of Silonex Inc. In June 2006, Mr. Kurtz was appointed to serve as President of the Company.Prior to joining the Company in February 2003, he was director of Client Services and Strategic Planning for Quantum Compliance Systems Inc., a privately owned software company specializing in the development and installation of environmental health and safety management systems.Prior to joining Quantum in June 2001, Mr. Kurtz served as Vice President of Sales and Marketing for Filtertek Inc., an ESCO technology company, for more than thirteen years.Mr. Kurtz’s extensive executive experience managing high technology companies, his in-depth knowledge of our Company and its day-to-day operations, and his strong strategic vision for the Company qualify him to serve on the Board. 8 Robin F. Risser – COO, Secretary and Director Mr. Risser joined the Company in May 2005 through its acquisition of Picometrix, was appointed CFO of the Company and General Manager of Picometrix at that time and became a director of the Company in July 2005. In April 2011, Mr. Risser was appointed to serve as COO of the Company, and continued to serve as the Company’s CFO until Jeff Anderson assumed those duties effective August 29, 2011. Mr. Risser is also the Secretary of the Company.Prior to joining the Company, Mr. Risser served as the Chief Executive Officer and a member of the board of directors of Picometrix since 1992, the year in which he co-founded Picometrix. Mr. Risser also worked at Bendix Corporation from 1973 to 1981, focusing on corporate financial and strategic planning. Mr. Risser is also a member of the Optical Society of America.Mr. Risser has passed the certified public accountant exam and holds an M.B.A. from the University of Michigan.Mr. Risser’s intimate knowledge of the Company’s operations, his prior experience as the Chief Executive Officer and a member of the board of directors of Picometrix and his substantial expertise in financial matters make him a valuable member of the Board. Lance Brewer – Director Mr. Brewer became a director of the Company in July 2005.He has been a partner at the law firm of Brewer & Brewer since 1989, the year in which he co-founded the firm.Brewer & Brewer is headquartered in Newport Beach, California and specializes in the representation of financial institutions, business acquisitions and litigation and insurance defense.Mr. Brewer’s career-long experience with matters of business and law informs the Board’s consideration of management issues and strategic initiatives, many of which involve complex legal and financial arrangements. M. Scott Farese - Director Mr. Farese became a director of the Company in August 1998.Mr. Farese is currently President of Chelsea Partners, a firm which he founded in 2004 that specializes in facilitating private investments in privately held companies.For the thirteen years prior to the establishment of Chelsea Partners, Mr. Farese was employed by Filtertek, Inc., an ESCO technology company, most recently holding the position of Business Unit Director.From 2007 until February 2010, he was the Chief Executive Officer of Memacin, a firm that he co-founded and that specializes in the manufacture and distribution of dietary supplements and nutraceuticals.Mr. Farese’s extensive knowledge of the Company, his many years’ experience managing high technology businesses that face financial and technical challenges similar to those faced by the Company and his experience in the private investment market make him a valuable member of the Board. Donald Pastor – Chairman of the Board and Director Mr. Pastor became a director of the Company in July 2005 and assumed the role of non-executive Chairman of the Board in October 2012.Mr. Pastor is also the President of DP Business Services, a consulting firm which he founded in January 2012, and an Adjunct Professor of Business at Molloy College.From 1986 through June 2012, he served as the President – Electronics Systems Division of Telephonics Corporation.In addition, Mr. Pastor previously served as the Chief Executive Officer of TLSI, a wholly owned subsidiary of Telephonics Corporation, and as the Chief Financial Officer of Telephonics Corporation. For the past thirty years, Mr. Pastor has held a variety of financial, administrative and operational positions in high technology and defense related industries. Mr. Pastor’s extensive experience in financial, administrative and operational positions in high technology and defense related industries qualify him for service on the Board. Stephen P. Soltwedel - Director Mr. Soltwedel became a director of the Company in February 2000.In May 2007 he retired as President of Filtertek, Inc., an ESCO technology company where he had been employed since 1979 and had previously held the position of Vice President and Chief Financial Officer.Prior to joining Filtertek, Mr. Soltwedel was employed by the public accounting firm of Baillies Denson Erickson & Smith in Lake Geneva, Wisconsin. Mr. Soltwedel’s prior executive experience managing a high technology company and his substantial expertise in financial and accounting matters make him a valuable member of the Board. 9 CORPORATE GOVERNANCE We seek to follow best practices in corporate governance in a manner that is in the best interests of our business and our stockholders.We are in compliance with the corporate governance requirements imposed by the Dodd-Frank Act, Sarbanes-Oxley Act, other applicable U.S. and state securities laws, as well as NYSE MKT rules and will continue to review our policies and practices to meet ongoing developments in this area. Code of Ethical Conduct The Company has adopted a Code of Ethical Conduct applicable to its President, CEO and CFO pursuant to the Sarbanes-Oxley Act of 2002.In addition the Company has adopted a Code of Business Conduct and Ethics applicable to all employees and directors, including the officers listed above.Both the Code of Ethical Conduct and the Code of Business Conduct and Ethics are published on the Company’s web site, www.advancedphotonix.com, under the “Corporate Governance” link on the “Investors” page.Both the Code of Ethical Conduct and the Code of Business Conduct and Ethics are also available in print upon request and at the Company’s expense.We will post any amendments to or waivers of either the Code of Ethical Conduct or the Code of Business Conduct and Ethics on the Company’s web site. BOARD MEETINGS AND COMMITTEES Board Meetings, Annual Meeting and Attendance of Directors The Board held nine meetings during the fiscal year ended March 31, 2013. During fiscal year 2013, each of the directors attended 75% or more of the combined total meetings of the Board and the respective committees on which he served. As a matter of policy, members of the Board are required to make every reasonable effort to attend the Annual Meeting of Stockholders.All members of the Board attended the Company’s 2012 Annual Meeting of Stockholders. Board Leadership Structure The Company’s leadership structure has evolved over the past year with the separation of the Chairman and CEO roles formerly held by Mr. Kurtz in October 2012, and the subsequent appointment of Mr. Pastor as the Company’s independent, non-executive Chairman of the Board. Through the appointment of a non-executive Chairman, the Board has further strengthened its independent leadership, which the Board believes is a critical aspect of effective governance. Under our current leadership structure, Mr. Kurtz, in his capacity as CEO, is responsible for the day to day leadership and performance of the Company, while Mr. Pastor, as Chairman of the Board, provides guidance to Mr. Kurtz and senior management, facilitates the development of enhanced reporting mechanisms to improve the Board’s oversight of the Company, and sets the agenda for and presides over Board meetings. Director Independence The Board has affirmatively determined that the following directors have no material relationship with the Company and are independent within the meaning of Rule 10A-3 of the Exchange Act (Rule 10A-3) and NYSE MKT Company Guide Section 803A:Lance Brewer, M. Scott Farese, Donald Pastor and Stephen P. Soltwedel.Independent directors receive no compensation from the Company for service on the Board or the Committees other than directors’ fees (with the Chairman of the Board receiving an additional sum for his service as Chairman), non-discretionary awards granted under our 2007 Equity Incentive Plan (the 2007 Equity Plan) and, subject to stockholder approval of the Equity Plan Proposal, awards granted under our 2013 Equity Incentive Plan (the 2013 Equity Plan). Executive Sessions As required by the NYSE MKT listing standards, our non-management directors meet in executive sessions with only non-management directors present at least once annually. Communications with Directors You may contact the entire Board, any Committee of the Board, the non-management directors as a group or any individual director by calling the Company’s hotline at 800-785-1003 (U.S. and Canada) which is administered by a third party service provider, Lighthouse Services.Lighthouse Services collects all requests for contact and delivers them to the appropriate director or group of directors.The contact information for our hotline is also located on our web site at www.advancedphotonix.com under the “Independent Directors” link on the “Investors” page.Stockholders are also welcome to communicate directly with the Board at the Company’s Annual Meeting. 10 Committees of the Board The Board has three standing Committees: the Audit Committee, the Compensation Committee and the Nominating and Governance Committee.All of the members of the Audit Committee, the Compensation Committee and the Nominating and Governance Committee are independent directors within the applicable definitions of the NYSE MKT listing standards and Rule 10A-3.Each of the Committees has the authority to retain independent advisors and consultants, with all fees and expenses to be paid by the Company.The Charters for the Audit Committee, the Compensation Committee and the Nominating and Governance Committee have been approved by the Board and are posted on the Company’s web site, www.advancedphotonix.com under the “Corporate Governance” link on the “Investors” page.Each Committee’s Charter is also available in print to any requesting stockholder at the Company’s expense. Audit Committee.As set forth in the Audit Committee Charter, the Audit Committee’s primary responsibilities are to: (1)oversee the Company’s financial reporting principles and policies including review of the financial reports and other financial and related information released by the Company to the public, or in certain circumstances governmental bodies; (2)review the Company’s system of internal controls regarding finance, accounting, business conduct and ethics and legal compliance that management and the Board have established; (3)review the Company’s accounting and financial reporting processes; (4)review and appraise with management the performance of the Company’s independent auditors; and (5)provide an open avenue of communication between the independent auditors and the Board.The Audit Committee, chaired by Steven P. Soltwedel, held five meetings during the fiscal year ended March 31, 2013.During fiscal year 2013, the Audit Committee consisted of Steven P. Soltwedel, M. Scott Farese and Donald Pastor.The Board has determined that Donald Pastor and Stephen P. Soltwedel each qualify as an “Audit Committee Financial Expert” under the regulations promulgated by the SEC. Compensation Committee.The Compensation Committee evaluates directors’ and management compensation and administers the Company’s equity incentive plans.The Compensation Committee, chaired by Donald Pastor, met once during fiscal year 2013.The members of the Compensation Committee are M. Scott Farese, Lance Brewer and Donald Pastor.Pursuant to the Compensation Committee Charter, the Compensation Committee is responsible for (i)discharging the Board’s responsibilities relating to compensation of the Company’s executive officers, (ii)reviewing and approving an annual report on executive compensation prepared by management for inclusion in the Proxy Statement in accordance with applicable rules and regulations and (iii) reviewing and recommending to the Board the fees paid to the independent directors for service on the Board and its Committees. The Compensation Committee made recommendations concerning executive compensation for our executive officers for fiscal year 2013 which were approved by the independent directors of the Board. Further information relating to the Compensation Committee’s processes and procedures for the consideration and determination of executive officer compensation is set forth under the heading “Executive Compensation - Compensation Discussion and Analysis” beginning on Page 13of this Proxy Statement. Nominating and Governance Committee.The Nominating and Governance Committee identifies individuals qualified to become members of the Board and its Committees and addresses the Company’s demands for governance. The Nominating and Governance Committee, chaired by Lance Brewer, held three meetings during fiscal year 2013. The members of the Nominating and Governance Committee are Lance Brewer, M. Scott Farese and Steven P. Soltwedel. The Nominating and Governance Committee’s responsibilities include (i) identifying individuals qualified to become Board members, (ii) recommending individuals to the Board as director nominees and recommending directors to serve as members of the Board’s Committees, and (iii) developing and recommending to the Board a set of corporate governance guidelines. Nomination Procedures In the case of incumbent directors whose terms of office are set to expire, the Nominating and Governance Committee reviews such directors’ overall service to the Company during their terms, including the number of meetings attended, level of participation and quality of performance.The Nominating and Governance Committee identifies potential new director candidates by recommendations from its members, other Board members, Company management and stockholders, and may, if necessary or appropriate, engage a professional search firm to assist in this process. The Nominating and Governance Committee will also consider nominees recommended by stockholders in accordance with our By-Laws as well as those recommended by management or consultants retained by the Nominating and Governance Committee.Under our By-Laws and as described in this Proxy Statement under the heading, “May I propose actions for consideration at next year’s Annual Meeting of Stockholders or nominate individuals to serve as directors?” on Page 5of this Proxy Statement, any interested person may recommend a nominee by submitting the nomination within the timeframe specified by our By-Laws, together with the information and materials required by our By-Laws, to Advanced Photonix, Inc. Attention: Corporate Secretary, 2925 Boardwalk, Ann Arbor, Michigan 48104. The Nominating and Governance Committee uses the same criteria that it applies to recommendations from the Committee members, directors and members of management to evaluate recommendations for director candidates submitted by stockholders.The Company has not made any changes to the procedures by which stockholders may recommend nominees to the Board since the Company’s last proxy statement. 11 The Nominating and Governance Committee evaluates candidates’ skills, expertise, integrity, character, judgment, independence, corporate experience, length of service, willingness to serve, conflicts and commitments (including, among other things, the number of other public and private company boards on which a director candidate serves), and such other factors as it deems appropriate.The Nominating and Governance Committee also considers whether a prospective nominee has appropriate business experience, as well as the ability to make independent, analytical judgments, the ability to be an effective communicator and the ability and willingness to devote the time and effort to be an effective and contributing member of the Board. The Board’s Role in Risk Oversight The Board is responsible for overseeing the major risks facing the Company and reviewing management’s proposals for their mitigation. In addition, the Board has delegated oversight of certain categories of risk to the Audit Committee. The Audit Committee reviews and discusses significant financial and nonfinancial risk exposures and the steps management has taken to monitor, control, and report such exposures. In performing their oversight responsibilities, the Board and the Audit Committee periodically discuss with management the Company’s policies with respect to risk assessment and risk management. The Audit Committee reports to the Board regularly on matters relating to the specific areas of risk that the Audit Committee oversees. Additionally, as discussed below in “Executive Compensation – Compensation Discussion and Analysis”, the Compensation Committee attempts to design compensation standards for the Company’s personnel in a way that discourages behavior that may lead to excessive risk-taking. Named Executive Officers of API Name Position with API Richard D. Kurtz President and CEO Robin F. Risser COO and Secretary Jeff Anderson Chief Financial Officer (CFO) Steven Williamson Chief Technology Officer (CTO) Set forth below is certain biographical information concerning our Named Executive Officers who are not also directors: Mr. Anderson, age 54, joined the Company on August 29, 2011 as its new CFO and has over 30 years of business experience, starting in public accounting and moving into a number of high technology companies.From June 2002 until joining API, Mr. Anderson served as the Vice President of Finance and Corporate Controller of the principal domestic operating subsidiary of ON Semiconductor Corporation.Prior to joining ON Semiconductor Corporation, he held various financial management positions at Honeywell, Maxtor, and several high-growth private technology companies.Mr. Anderson received his undergraduate degree in Accounting from the University of Minnesota and his MBA from Regis College in Denver. He passed the CPA exam in May of 1981 and the CMA exam in December of 1985. Mr. Williamson, age 59, joined the Company in May 2005 through its acquisition of Picometrix and was appointed CTO of the Company at that time.Prior to joining the Company, Mr. Williamson served as the President, Chief Technology Officer and a member of the board of directors of Picometrix since 1992, the year in which he co-founded Picometrix.Mr. Williamson earned his B.A. in Physics (Optics) from the University of Rochester, has seventy five publications in the field of ultra fast optics and optoelectronics and holds seventeen patents. 12 EXECUTIVE COMPENSATION DISCUSSION AND ANALYSIS The Compensation Committee is responsible for setting and administering the policies that govern executive salaries, cash bonus awards and equity incentive awards.The Compensation Committee reviews and approves, or in some cases recommends for the approval of the full Board, the annual compensation, including equity grants, for API’s executive officers, including Richard D. Kurtz, President and CEO; Robin F. Risser, COO and Secretary; Jeff Anderson, CFO; and Steven Williamson, CTO (collectively, the Named Executive Officers or the NEOs). The Compensation Committee operates pursuant to a charter that further outlines the Compensation Committee’s specific authority, duties and responsibilities and may, pursuant to its charter, form and delegate authority to subcommittees when appropriate. Introduction Our compensation programs are designed to reward our Named Executive Officers for their contributions to the Company’s achievements aimed at long-term strategic management and enhancement of stockholder value, while at the same time avoiding the encouragement of unnecessary or excessive risk-taking. Our Named Executive Officers’ total compensation is composed of a mix of base salary, annual cash incentive bonus and long-term incentive equity awards that include both stock options and stock grants. Depending on the needs of the Company, incentive compensation may be issued in the form of discretionary grants or pursuant to the Company’s Executive Incentive Compensation Plan (the Bonus Plan). Objectives of the Compensation Program The Company’s compensation program, including its executive compensation program, is designed to provide compensation packages that attract, motivate and retain outstanding executive personnel.In particular, the Company generally compensates its Named Executive Officers with a mix of cash and equity compensation that is designed to be both competitive with the compensation offered by peer companies that operate in similar industries and to closely align the interests of the Company’s Named Executive Officers with the interests of our stockholders. What the Compensation Program is Designed to Reward The compensation program for the Company’s Named Executive Officers is designed to reward contributions to the Company’s short and long term growth and enhancement of stockholder value, while at the same time avoiding the encouragement of unnecessary or excessive risk-taking.The Compensation Committee does not consider the Company’s current compensation program to encourage unnecessary or excessive risk-taking by the Named Executive Officers and from time to time reviews the program to determine if any such risk-taking may be so encouraged. Principles and Methodologies for Setting Compensation The Compensation Committee reports to the Board and is responsible for setting and administering the Company’s compensation program and policies as well as monitoring the Company’s compensation philosophy and objectives. Upon conclusion of each fiscal year, the Compensation Committee reviews and recommends to the independent directors for approval various compensation elements, including base salaries and, if applicable, “target” bonuses” (expressed as a percentage of base salary) for the next fiscal year for the Named Executive Officers.For those fiscal years in which the Bonus Plan is in effect, the Compensation Committee also determines whether a bonus was achieved under the Company’s Bonus Plan for the Company’s fiscal year just ended and, if achieved, whether such bonus will be paid in the form of cash, restricted stock, or some combination thereof. Alternatively, if the Bonus Plan is not in effect for a fiscal year, the Compensation Committee determines whether to grant equity awards under the Company’s 2007 Equity Incentive Plan (the 2007 Equity Plan) or recommend to the Board that a discretionary cash bonus be awarded.In making this determination, the Compensation Committee evaluates the performance achievements and strategic accomplishments of each Named Executive Officer and of the Company during the year from the perspectives of both long-term growth and current results.In light of the Company’s goal of providing compensation that is competitive with its peer companies in the technology industry, the Compensation Committee also considers the results of the compensation surveys that are prepared by its external compensation consultants from time to time.With respect to the CEO’s discretionary bonus, in addition to reviewing both the aforementioned performance data and comparative compensation information, the Compensation Committee also considers the CEO’s self-evaluation of how well he believes he performed against his commitments in the year, with an assessment of his performance against the Company’s stated strategic objectives and, if available, recommendations from the Compensation Committee’s external compensation consultants. With respect to discretionary bonuses for the other Named Executive Officers, the Compensation Committee receives recommendations from the CEO and other performance evaluations and, based on such input and the aforementioned performance data and comparative compensation information, provides its recommendations to the Board. 13 Elements of Executive Compensation; How the Compensation Committee Chose Amounts The elements we use to achieve our compensation objectives, and to enable the Company to retain, motivate, engage, and reward our Named Executive Officers and other executives include base salary, annual incentive compensation and long-term equity compensation. Element / Type of Plan Link to Compensation Objectives Key Features Base Salary (Cash) ¨Fixed amount of compensation for performing day-to-day responsibilities. ¨Provides financial stability and security. ¨Competitive pay that takes into consideration the salary paid to persons in similar positions at other technology companies (Peer Companies), the executive’s performance, criticality of the executive’s position, and the executive’s knowledge, skills and experience. ¨Executives may be eligible for an annual increases depending on individual performance, their level of pay compared to the salaries paid to persons in similar positions at Peer Companies, and upon a change in role and responsibilities. Annual Incentive (Cash and/or Equity Awards) ¨Motivates and rewards for achievement key operational and personal development goals measured over the current fiscal year. ¨In fiscal years when the Bonus Plan is in effect, utilization of sales results and earnings metrics and a range of payouts based on the achievement of such metrics (as opposed to an “all or nothing” payout scheme) functions to mitigate risk. ¨If the Bonus Plan is not in effect for a fiscal year, a discretionary cash bonus may be awarded based on the Compensation Committee’s evaluation of an executive’s performance. ¨If the Bonus Plan is in effect for a fiscal year: oA target bonus ranging between 30% and 50% of base salary is established for each NEO. oGoals are set annually and the financial metrics are tied to the Company’s annual budget. oAt the discretion of the Compensation Committee, bonuses may be settled in cash, equity, or a combination of both. Long-Term Incentive (Stock Options & Time-based Restricted Stock Awards) ¨Motivates and rewards for sustaining long-term financial and operational performance that increases stockholder value. ¨Encourages continued employment through vesting periods in order to obtain shares. ¨Stock Options: oEncourages achievement of long-term performance goals since value is entirely dependent upon long-term increases in the price of the Company’s Class A Common Stock (Stock). oMinimum vesting schedule of 6 months. oGenerally vest in three installments with 33%, 33% and 34% vesting on the 6-month, 1st year and 2nd year anniversary, respectively, of the grant date. ¨Time-based Restricted Stock Awards: oEncourages achievement of long-term performance goals since value increases in direct proportion to increases in the value of the Company’s Stock. oGenerally vest in three installments with 33%, 33% and 34% vesting on the 6-month, 1st year and 2nd year anniversary, respectively, of the grant date. Base Salary. As described above, base salary is the primary fixed element in the Company’s compensation program and is intended to provide an element of certainty and security to the Company’s Named Executive Officers on an ongoing basis.While executive salaries are reviewed by the Compensation Committee on an annual basis, as well as at the time of a promotion or other material change in responsibilities, an increase in base salary is not automatic or guaranteed.Increases in salary are based on an evaluation of the individual’s performance, the Company’s financial condition and, when such information is available, the level of pay compared to the salaries paid to persons in similar positions at Peer Companies. While historically the base salaries paid to the Company’s Named Executive Officers have generally been in the lower range or median of the base salaries paid by the Company’s Peer Companies, the Compensation Committee determined not to make any adjustment to the base salaries of the Company’s Named Executive Officers for fiscal year 2013.To insure that the Company is able to meet its obligations under the Company’s credit facilities with Silicon Valley Bank (SVB) and Partners for Growth III, L.P. (PFG), the the Company’s Named Executive Officers voluntarily waived 20% of their respective base salaries that would otherwise be payable for the period commencing March 1, 2013 and ending July 31, 2013. The employment agreements of the Named Executive Officers were amended on February 28, 2013 to reflect this voluntary 20% base salary reduction for such period. 14 Annual Incentive. In fiscal year 2013, the Compensation Committee did not utilize the Bonus Plan pursuant to which it pays incentive bonuses (which may be paid in the form of cash, restricted stock, or some combination thereof) based upon achievement of certain Company performance objectives relating to Sales results and EBIT Percentage results (each term as defined in the Bonus Plan). In evaluating whether to recommend to the Board that a discretionary cash bonus be awarded, the Compensation Committee considered the following performance achievements that occurred during fiscal year 2013: the acquisition of the non-automotive business of Silonex Inc. by the Company and its newly formed Canadian subsidiary, Advanced Photonix Canada, Inc.; the efforts undertaken to strengthen the Company’s liquidity and access to capital during fiscal year 2013, including the entry into a new $2.5 million credit agreement with PFG and the amendments to the SVB credit facility that provided the Company increased flexibility in meeting its financial covenants; the continued expansion of the Company’s value-added reseller (VAR) network to support the Company’s Terahertz product line; the 20% reduction in net sales from $29,495,000 in fiscal year 2012 to $23,649,000 in fiscal year 2013; the 114% increase in net losses from $(2,112,000) in fiscal year 2012 to $(4,521,000,000) in fiscal year 2013; and the fact that the stock price of the Company’s Stock decreased during fiscal year 2013 from $0.67 a share as of the end of fiscal year 2012 to $0.47 a share as of the end of fiscal year 2013.Based upon the preceding considerations, the Compensation Committee determined not to recommend discretionary cash bonuses to any of the Company’s Named Executive Officers for fiscal year 2013. Equity Awards. The Compensation Committee believes that incentivizing executives to focus on long-term performance is of particular importance and that one of the most effective ways to accomplish this objective is to provide the Company’s Named Executive Officers with equity awards, the value of which is dependent upon the performance of the Company’s Stock.Equity ownership also aligns the interests of the Named Executive Officers with those of their fellow stockholders since its value is dependent on the value of the Company’s Stock.Equity awards are typically subject to vesting or forfeiture provisions which operate to help encourage the Named Executive Officers to maintain their employment with the Company.For these reasons, equity compensation is generally a significant element of the total annual compensation of the Company’s Named Executive Officers. Under the 2007 Equity Plan, employees, including the Named Executive Officers, may be granted stock options and stock awards, which may be subject to time-based or performance-based vesting.The Compensation Committee may issue stock awards to encourage achievement of long-term performance goals, since the value of this type of compensation increases in direct proportion to increases in the value of the Company’s Stock.In addition to stock awards, the Compensation Committee may award stock options as an incentive to create long-term stockholder value.The award of stock options achieves this purpose because the value of stock option awards is entirely dependent upon long-term increases in the price of the Company’s shares.Similar to stock awards, stock options also vest over time and thus reward sustained performance by executive officers and discourage unnecessary risk. Following the conclusion of fiscal year 2012, the Compensation Committee evaluated the performance of both our Named Executive Officers and the Company over the preceding fiscal year when determining whether to grant discretionary equity awards.In connection with its evaluation, the Compensation Committee noted, among other things, the increase in net sales that occurred during fiscal year 2012; the development of a VAR network; the execution of a new credit agreement with SVB and corresponding payoff of the insider notes issued to Messers. Risser and Williamson; and the restructuring of the Company’s management team.In particular, the Compensation Committee took into consideration the following key developments in fiscal year 2012: · The development of a VAR network to support the expansion of the Company’s Terahertz product line by entering into VAR agreements with Automation and Control Technology, Inc. and Thermo Fisher Scientific for the Company’s T-Gauge™ industrial terahertz gauging system. · Sales growth across three of the Company’s five major markets during fiscal year 2012, resulting in a 2.3% revenue increase from $28.84 million to $29.50 million. · The decrease in the Company’s stock price during fiscal year 2012 from $2.01 a share as of the end of the fiscal year 2011 to $0.67 a share as of the end of fiscal year 2012. · Improvements in the Company’s liquidity and access to capital during fiscal year 2012 resulting from its repayment of its outstanding loans with The PrivateBank and Trust Company, entrance into a new credit agreement with SVB that provided, among other things, an increase in the Company’s aggregate line of credit from $3.0 million to $5.0 million and a $3.0 million export-import line of credit sub facility, and its payoff of the promissory notes issued to Messers. Risser and Williamson as part of the consideration for the Company’s acquisition of Picometrix in 2005. · The restructuring of the Company’s management team, including the creation of the position of COO and the selection of Mr. Risser to fill that position, and the hiring of Mr. Anderson, a finance executive with over 30 years of business experience, most recently as theVice President of the principaldomesticoperating subsidiary of ON Semiconductor Corporation, as the Company’s new CFO. 15 In consideration of the preceding accomplishments, the Compensation Committee approved grants of stock options under the 2007 Equity Plan to the CEO (50,000 shares), COO (25,000 shares), CFO (25,000 shares) and CTO (25,000 shares) on June 12, 2012. The stock options become exercisable as to 1/3 of the shares covered by each option on the six month anniversary, first year anniversary and second year anniversary of the grant date, and have an exercise price equal to the closing price of the Company’s Stock on the date of grant ($0.63). Employment Agreements, Post-Termination Benefits and Change in Control Arrangements. Employment Agreements, Post-Termination Benefits. The Company has historically entered into employment agreements with its Named Executive Officers.The Compensation Committee believes that employment agreements with its Named Executive Officers provide significant benefits to the Company’s stockholders due to the non-competition, non-solicitation, confidentiality and work for hire provisions contained in the agreements and the certainty and security that such agreements provide to the Named Executive Officers, which in turn improves each Named Executive Officer’s ability to focus on the Company’s long-term interests. On August 19, 2011, the Company entered into an employment agreement with Mr. Anderson in connection with his appointment as the Company’s CFO, and amended and restated its existing employment agreements with Messers. Kurtz, Risser and Williamson (each an Employment Agreement and collectively, the Employment Agreements). Aside from provisions contained in Mr. Anderson’s Employment Agreement providing for a shorter severance period, a $50,000 relocation allowance and an initial grant of equity, the Employment Agreements are substantially the same and provide, among other things, that the Named Executive Officers will (i) be eligible to receive incentive compensation if the performance based goals established under the Bonus Plan are met in years when the Bonus Plan is in effect or, for years when the Bonus Plan is not in effect, as determined by the Board; (ii) receive severance payments under certain circumstances; and (iii) be subject to standard limitations on competition or interference with the Company both during and after termination of their employment.Further information relating to the employment agreements is set forth under the heading “Employment Agreements, Post-Termination Benefits and Change in Control Arrangements” beginning on Page 23. As noted above under the heading “Base Salary”, each of the Employment Agreements was amended on February 28, 2013 to reduce the base salaries of the Company’s Named Executive Officers by 20% over the period commencing March 1, 2013 and ending July 31, 2013 to assist the Company in meeting certain liquidity requirements under the Company’s credit facilities with SVB and PFG. Change in Control Arrangements. The Employment Agreements do not provide benefits to any Named Executive Officer in the event of a change in control of the Company.Under the 2007 Equity Plan, the Board may, in its sole discretion, accelerate vesting of stock options and stock awards in connection with a change in control.The Compensation Committee views such change in control benefits as a potentially valuable compensation element to attract and retain the highest quality executive officers and will continue to evaluate their usefulness on a case-by-case basis. Benefits. The Named Executive Officers are also eligible to participate in the same health benefit plans, retirement plans and perquisites made available to the other benefits-eligible employees of the Company, except that the Named Executive Officers are also entitled to supplemental long-term disability benefits which are greater than those offered by the Company to its other employees.The cost to the Company for this benefit is included in the Summary Compensation Table under the category “All Other Compensation.” Certain Tax and Accounting Considerations: Deductibility of Executive Compensation Section 162(m) of the Internal Revenue Code of 1986 (the Code) generally limits the deductibility of compensation (other than qualified performance-based compensation) in excess of $1,000,000 paid in a taxable year to a company’s chief executive officer and the four other most highly compensated executive officers. The Company considers the impact of this deductibility limitation on its compensation program, but recognizes that there may be cases in which authorized compensation exceeds the limits contemplated in Section 162(m) of the Code. 16 Current accounting rules, including Financial Accounting Standards Board Accounting Standards Codification Topic 718 (FASB ASC 718), “Compensation-Stock Compensation”, require the Company to record as an expense the estimated fair market value of stock option grants and stock awards, which reduces the Company’s reported profits. The Compensation Committee considers this expense when determining the types and values of equity awards to be granted to employees, including the Named Executive Officers. The Company uses the Black-Scholes model to determine the fair value of stock option grants, ensuring that the amount of compensation accrued annually by the Company in connection with its stock option grants may be more easily compared year to year since the Black-Scholes model is the same methodology used by the Company to determine its compensation expense in accordance with FASB ASC 718. 17 REPORT OF THE COMPENSATION COMMITTEE(1) With respect to the fiscal year ended March 31, 2013, the Compensation Committee hereby reports as follows: 1.The Compensation Committee has reviewed and discussed with management the Compensation Discussion and Analysis set forth in this proxy statement, as required by Item402(b) of Regulation S-K;and 2.Based on the review and discussions referred to in paragraph1 above, the Compensation Committee recommended to the Board of Directors that the Compensation Discussion and Analysis be included in the Company’s proxy statement on Schedule14A filed with the SEC. ADVANCED PHOTONIX, INC.
